    Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 1 of 7 PageID #: 1




                                                                                          COGAN, J.




                          liSI THE UNITED STATER DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK



    'ZEl/
                                                     Complaint for a Civil Case

                                                     Case No.
   (Write thefidJ name ofeach plaintffwho isfiling   (to befilled in by the Clerk's Office)
   this complaint. Ifthe names ofdl the plaintiffs
   cannotfit in the space aboye,please write "see    Jury Trial: tS'^es □ No
   attached" in the space and attach an additional                  (check one)
   page with thefull list ofnames.)

       -against-



                   fiLOoDd,oan,fJRKl<, THot*tmj
MAfii/fA/ wAmft/s, Hams \/Psri7i:^G^ofnA'^ Oume.
  ^li^te t^fidl name ofeach defendant who is
 • being sued. Ifthe names ofall the defendants
   cannotfit in the space aboye,please write "see
                                                                             ©BO^
   attached" in the space and attach an additional
   page with thejvll list ofnames.)
                                                                    D
                                                                            JAN 1 6 2020


                                                                    PRO SE OFFICE
Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 2 of 7 PageID #: 2




    The Parties to This Complaint

    A. • The Plaintrff(s)                                                 ^
          Provide the nrfomiation below for each plaintiffnamed in iJie complaint. Attach
          additional pages ifneeded.

                 Name

                 Street Address         IXJ^                       .   ^5-2S
               ■ City and Connty         RfiooiXLyu
                 State and Zip Code                     Vo/^K          //a/<7
                 Telephone Number
                 E-mail Address


    B.    TheDefendant(s)

          Provide the information below for each defendant named in the con^laint, .
          whether the defendant is an indrvidiia], a government agency, an organization, or
          a coiporatioiL For an individual defendant,include the person'sjob or tMe(if
          known). Attach additional pages ifneeded:

          Defendant No. 1

                 Name '

                 Job or Title
                (ifknown)
                 Street Address        f\K/f [/Ff{l26t<l WM
                 City and County                       Ainerf
                 State and Zip Code
                Telephone Number
                B-mail Address
                (ifknown)

         Defendant No.2

                Name

                Job or Tide            vai\XiSAJ      KePAifitnaiJ ■
             ' (ifknown)
                Street Address

                City and County
 Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 3 of 7 PageID #: 3




                      State and Zip Code       N^w                         07^3v
                      Telephone Number
                     E-mail Address
                     (iflmcfwn)

              Defendant No.3

                      Name                                 ^Looo&oon
                      Job or Title            SV f\tiAL-^!iT-£^ecuTn/£ /^a-Ario^S-i/er^/zo*^
                     (ifknown)
                      Street Address           r^UP V(^I1Z.0«J tV'^y
                         Ciiy and County                          AlJ)6S
                         State and Zip Code                 U         ^           3O
                      Telephone Number
                     E-mail Address                    ^
                     (ifknoTm)

              Defendant No;4

                      Name                             THomA^

                      Job or Title            Pia.i/7ii/e                    l/g>?iZftjV
                     (ifkoo-wn)
                      Street Address           6UP \/eR}ZnM way
                      City and Connly          f>ASv(MU          tinL£.
                      State and Zip.Code      f^fp^                      r>-n20
                     Telephone Number
                     E-mafl Address
                     (ifkno-wn)

TT-   Basis for Jurisdiction

      FedsraLl comts are courts oflimited jurisdiction (limited power). Generally, only two
      types ofcases can be heard in federal court; cases involYing a federal question and cases
      involying diversity ofcitizeiiship ofthe parties. Under 28 U.S.C. § 1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 UJS.C. § 1332, a case in which a citizen ofone Stale sues a citizen ofanother
      State or nation and the amount at stake is more than $75,000 is a diversity ofcitizensh^
      case. In a dwersity ofcitizenship case,no defendant may be a citizen ofthe same State
      as any plaintiff
    Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 4 of 7 PageID #: 4




                       No'. ^
                                              K'^TU/A/S
                    xJob oft TiTU:
                  STRe-er Moness: o^J£ \/<^i^otJ
                    ciry AND Couo/ry^ BAS\<ll^6r AtOCrS
                  STPtre fln/o ^i/> Coos .'        Ji^^^y/ <57^^o
                  jeuePHot^f NtJn/tesf!,,

   OSTP^D't^    ^
       NM£'. HAR6 mr0m£-
    jL Tins', cHt^tPrntJ a»id ceo \/eRi2ofj
                  A '
    STRser AsoRp^s^' ^                          '
                                                    7,.o
   5„rf           2'"''<              '' '
   feiCPHon/e               .



: fioA^/IA/                     vtu-fAsstoe^ »"0      ceo

    ^,ry ft^o co^fny.                           /07W
    pjre A^O 7.1P                         '
    reiep^/of'^           '
<9f7r<fva^A^ A/o.
    A//,r«r,                       Of x/&-^)y^0R      .
    JJocrTifU.
^.CL          \/£H^70t^
                    '      ®
                 .' (SaSiTiPS RtO^y
         Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 5 of 7 PageID #: 5
4
I'

'    t


?




             What is the basis for federal courtjurisdictian? (check dU that cppJy)
                   0^ Federal question                            Q^^lDiversiiy ofcitisenship
             Fill outtiie paragraphs in this section dial apply to this case,

             A-      Ifthe Basis for JnrisdictiGii Is a Federal Question

                     List the specific federal statute^ federal treaties, and/or provisions offiie United
                     States Constitiition that are at issue in this case.

                              DL^ V7C307, ¥7,g                      Qis\3(n


             B.      Ifthe Basis for Jurisdiction Is Diversity of Citizenship
                     1.      The Plainti5(s)

                             a.      Ifthe plaintiffis an nidividual
                                    -The plaintiff -(name),2£V.                          • ,is a citizen of
                                     the State of(name) ^Jis^

                             b.      3fthe plaintiffis a'coiporation
                                     The plaintiff (name)                                    3 is incoiporated
                                     under the laws ofthe State of(name)                                      ,
                                     and     its principal place ofbusiness in the State of(name)


                            (IfmoTB than one plciiniiffis named in the complaint, attach,an additionoL
                            pagepTCfviding the same xnfoTmahonfoT each additiondLplaint^.)


                            a. . -ffthe defendant is an indmdijai                -                       0        /2o/>/
                             '      fiLL fKsCi\/iDoA^                           fiRe
                                    The defendant,(name)                    15 l^ASao »is a citizen of
                                    the State of(name) fid AJ/svi/                    Or is a citizen of
                                    (foreign nation)                                   • .
 Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 6 of 7 PageID #: 6




                           b.     Ifthe defendant is a ccopoi^on
                                  The defendant,(name) l/glft/ZDA/
                                  inco^cratsd under fee laws offee Stats of(name)C^P^^
                                   /t/<gV\/                  ,-and has its principal place
                                  business in fee Stafe of r?K27ng>)                                      (>is
                                  incoiporalEd under fee laws of(foreign nation)           !
                                                                    and has its principal place of
                                  business in(name)                                   .

                       (ffmore than one defknSant is named in the corr^Iamt, attach an
                       additionalpageproviding the same hformationfor each additional ■
        •          —'—dafendxmt)

                 3.       The Amount in Controversy

                          The amount in controversy—^-^ountfee plaintiff claims fee defendant
                          owes orfee amount at stake—^is more than $75,000, not counting interest
                          and costs of court, because (explain)'.
                         TA//^           7H£ ffeFeri/o4TTr CUMeno' Tf> PLAi*/Trp5 •
                         AfPi^MiTKn- K'/u. c-ti^T fi-r- Le^iT Ho.Of>T> To
                         A/qT"!t^CLUOiAJ k            OTHfS^                                                '

m.      statement of Claim

        Write a short and plain statement offee claim. Do not make legal arguments. State as
        briefly as possible fee facts feowing that each plaintiffis entitled to fee damages or other
        reliefsought State how each defendant was involved and what each defendant did feat
        caused the plaintiffharm or violated the plaintiffs rights,including fee             and places
        ofthat involvement or conduct Ifmore tiian one claim is asserted, number each claim
        and write a short and plain statement ofeach claim in a separate paragrsph. Atlsch
        additional pages ifneeded-      -                             •
                                                     S^vice                          or       S(/^vtc(f           op/f
                            F^i^yo\fUnfrt'y                                                         /At
                           SaaTToS, OAftts-ro PCAiK>7tfr^'%                /LU Jojtohot^^
LiOPi                 AAih htn/Jr WtfCtSlC'        ^ K/^iJnS h/OUR CAMt*                X/ickhbtJ
            ^/ijUiA/S O/^tCeio fLAifi/TiPt f\A/ii }f}([P\ptea To Civc mewfiytm                      At^ Tfienu
 iTLPjAAirf CoAATntTtM nnb(f*/«yCf£*^tPttAL^AJy^ lAt,7H Cttwt^LA/M-                    AAbX/p-^                  CMfUyoP
                       STfrresi PALiM iHAt                   foLtr gfopAian^At iaa                   To
 ^t^a/S yrtSf0ef9(/ f\AJO P^tt^af^tF/thn/iViP enc^ci/^OAX^                 ifihAF /*i)tn-/tj^ Thfff At'Ct!^ 'jfifg'
 C^ArrfftPuren                                 t               -PiW/ee" cv7               OPf Tx^tn
Case 1:20-cv-00336-BMC-LB Document 1 Filed 01/16/20 Page 7 of 7 PageID #: 7




IV.       Relief

        State briefly and precisely what damages or other reliefthe plaintiff asks tiie courtto
        order. Do not rnaVp. legal arguments, include any basis for claiming liat Ihe wrongs
       •alleged are contmuirig at the present time. Ihcmde the amounts of any actnal damages
        claimed for the acts alleged and the basis for these amounts. Include any punitive or'                     ]
          exemplary damages claimed,the amounts, and the reasons you claim you are entitled to
          actual or punitive money damages.

                                                     To i?L^rci/iG PLhiM'iiffL^
                       fh CiRocn                     To                         GC^qsP^h^
       PUi^ntf^ps                                             R&jrninioto fon                     To


      <                   ..iy   f{^7ir\jrio^   jsT-.a U^O AC<r   AAJr^   ^   .<i/FFtii9er)   j        HA*^S op

V.

       Under Federal Role of Civil Procedure 11, by signing below,I certify to the best ofmy               ^
        knowledge,informatiorL, and beliefthatthis complaint (1)is not being presented for an
                  pTiTpofla, sucb-as to harass,cause unnecessary delay, or needlessly increase 1he
      ' cost oflitigation;(2)is si^orted by existing law or by anonhivolous argument for
        e^ffending, modifying, or reversing existing law,(3} the fectual contentions have
       evidentiary support Gr,_ if^ecifically so identified, wiR likely have evidentiary sr^jport
       after a reasonable opportunity for further investigation or discovery; and (4)the
       complaint otherwise complies widi the requirements ofRule 11.
                                                          I                                                    •   •



       A.       For Parties Without an Attorney

                I agree to provide the Clerk's Office with any changes.to my address where case-
                related papers may be served. I underetand ihatmy feihue to keep a current
                address on file with the Qerk's Office may result in the disrnissal ofmy case.

                Date ofsigning: /j/^j ,20
                Signature ofPlaintiff
               Printed Name ofPlaintiff                           y^OO
